Title: To Benjamin Franklin from John Locke, 28 October 1779
From: Locke, John
To: Franklin, Benjamin


Righit honarabilNants octobar the 28 A1779
Being undar and unhappy Setate I now make bold to trobel your honar with theas fue Lynes beging your honars a sis tans as I am an a mary Can and your honar the one Ly Parsin that I have to a Ply tue now. In the fust Plays may it Pleas your honar I said from a mary cah In a brig belong to Mr Aron lopas and mr fransis Roch whairof I was mis forting ly takin by an In glish man of wor and Carid to Porchmath whair I was some time a Prisnor but In the Cos of 13 months I obtaind my lebbarty & went doun to London thinking to Git a passag to amary whair of Sune aftar I got thair I was takin with the Small Pox which not onely maid me Poor In Pors but Like wise brote me In det and great Ly be hollen to my frends whair of I was a blige to go a whaling out of London which is the Reasin now of my beeing hear a Prisnor my vessil Sur was ond In London by Mr. Thomas Powal mr Sansom and Docktor Williams I rote tue Letters to you When that Eye fust wos brot In to frans but Resevd no ansor. I Like wis rote one Letter to Capt. Landais of the a Lyans friggit beging his a Sistans for me to your honar I like wise Resevid no ansor from him. I then watid with Patians for a Long time and Eand Con Cludid that I Coold not have a ny a sistans I then broke my Parole from whair I was and went to Nans to Seea Some of my Countrymen as thinking Some of them wold Stand my frend and a sist me which thay all seeam to bee as four as lyes In thair Powar but on fortinate Lye I have got takin up and Poot to Prisson hear In nans and hear I must Re main Rite honarabil without you well a sist me I wos Sur born In a mary Ca and all the frends that I have In the world is thair and that is the Country that Eye will fite for and help to Suport as Long as Life Last I have Lyke wise a sisted Every one of my Countrymen as fur as Lay In my Powar or my ability wold ad mit of I got a noumbar of from the Inglish men of wor and Carid them a whaling so that thay Shoold not fite a gaenst thair Country So I Con Clude Sur your most obedeant humbil Sarvant
John Locke

All that I Crave Rite honarabil is my Lybbarty So that I Can help Support my Country and Self thair fore I hope your honar will Releave a poor distresed Country man out of this Cold Loth soum Prison whair I am thus I Cant Reman Long

 
Notation: Locke John 18 Oct. 1779.
